Citation Nr: 1705233	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  12-28 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for tension headaches.

2.  Entitlement to service connection for a gynecological disorder, to include human papilloma virus (HPV) with cervical dysplasia, status post colposcopy and LEEP procedures.

3.  Entitlement to service connection for an abdominal disorder, claimed as acid reflux.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1999 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

The Veteran's claims of entitlement to service connection for HPV with cervical dysplasia, status post colposcopy and LEEP procedures and acid reflux have been broadened as reflected on the title page to encompass all potential claims reasonably raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Additional, relevant evidence has been received by the Board since the issuance of the Statement of the Case in August 2012.  In January 2017, the Veteran's representative provided a waiver of initial RO consideration of such evidence.  Thus, the Board may consider such evidence in the first instance.  See 38 C.F.R. § 20.1304 (2016).

The issues of entitlement to a rating in excess of 30 percent for tension headaches and entitlement to service connection for a gynecological disorder and an abdominal disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period the Veteran's headache disorder has been productive of headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.


CONCLUSION OF LAW

The criteria for an initial rating of at least 30 percent for tension headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks an initial compensable rating for her service-connected chronic tension headaches.  The Board finds that an initial rating of at least 30 percent is warranted throughout the appeal period, based on the Veteran's reported symptoms and their effects.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The Veteran's chronic tension headaches have been rated under Diagnostic Code (DC) 8100 concerning migraine headaches.  Under DC 8100, headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling; headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated 30 percent disabling; headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated as 10 percent disabling; and headaches with less frequent attacks are assigned a 0 percent rating.  38 C.F.R. § 4.124a, DC 8100.  

The evidence of record shows that the Veteran is entitled to a rating of at least 30 percent for her chronic tension headaches.  At the April 2010 VA examination, she reported having recurring headaches located at the bilateral temples once or twice a month lasting a few hours.  An October 2010 VA medical record notes an increase in the frequency of the Veteran's headaches to numerous times a week for a few weeks.  She reported bilateral, non-throbbing pain with associated phonophobia or photophobia, dizziness and fatigue.  In her November 2010 Notice of Disagreement, she reported having headaches on average twice a week for which she was prescribed medication.  A February 2011 VA medical record records the Veteran's complaints of experiencing approximately eight headaches a month with dizziness, weakness and significant nausea, which sometimes causes her to miss work.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that a 30 percent rating is warranted throughout the appeal period for her chronic tension headaches.  Although the Veteran denied experiencing incapacitation, fatigue or functional loss due to her headaches during the April 2010 VA examination, her medical records show reports of experiencing phonophobia or photophobia, dizziness and fatigue with her headaches throughout the appeal period.  She also reported that these headaches occur at least twice a week, or more often, and at times affect her ability to work.  Thus, the Board finds that she has exhibited headaches with characteristic prostrating attacks occurring on an average once a month over the last several months, and as such, an initial rating of at least 30 percent is warranted throughout the appeal period.  


ORDER

An initial rating of at least 30 percent for tension headaches is granted, subject to the law and regulations governing the payment of VA monetary benefits.


REMAND

The Board finds that the remaining issues, including entitlement to an initial rating in excess of 30 percent for tension headaches, must be remanded to obtain new VA examinations.  With regard to the Veteran's tension headaches, she reported in December 2012 correspondence that her headaches have worsened since the April 2010 VA examination.  Thus, remand is warranted to afford the Veteran a new VA examination addressing the frequency and severity of her tension headaches.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

VA examinations should also be provided in connection with the Veteran's reported gynecological and abdominal symptoms for the purpose of identifying all disabling conditions found to be present during the appeal period, and opining whether these conditions had their onset in service or were caused by an injury or disease incurred in service.  The Veteran seeks service connection for a gynecological disorder, to include HPV and cervical dysplasia, and for an abdominal disorder including acid reflux.  The April 2010 VA examiner noted the Veteran's history of in-service treatment for HPV and cervical dysplasia, but also noted that her August 2009 and February 2010 Pap smears and pelvic examinations were normal.  The April 2010 VA examiner diagnosed cervical dysplasia, resolved with no sequelae, and HPV resolved.  The examiner noted no objective evidence of pelvic pathology or any evidence of acid reflux.  Thus, the Veteran's claims were denied because the evidence of record showed that the Veteran did not have a disabling gynecological or abdominal disorder.  See August 2010 Rating Decision; see also April 2010 VA Examination Report.  

The evidence received since the April 2010 VA examination shows that the Veteran has received abnormal Pap test results and has suffered from cervical dysplasia and HPV during the appeal period.  See February 2014 Correspondence.  Her treating health care provider reported that she continues to have HPV and an incompetent cervix, but has not indicated whether either of these conditions manifests in any symptoms or functional loss.  See October 2010 Correspondence R.D.D.  The records also show that she has been diagnosed with ovarian cysts, which could be the source of her abdominal pain.  See October 2010 Radiology Report and October 2013 VA Medical Record; see also December 2012 and February 2014 Correspondence/Statement of Veteran.  Thus, the Board finds that remand is in order to afford the Veteran new VA examinations to determine whether she has had a gynecological or abdominal disability at any point during the appeal period and whether any such disability is related to an in-service disease or injury.    

As this matter is being remanded, all outstanding VA medical records should be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016).  Moreover, the Veteran should be given an opportunity to identify any private medical records she would like considered in connection with this appeal.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:
1.  Obtain all outstanding VA medical records from July 2010 to present.

2.  Ask the Veteran to identify any private medical care providers who treated her for the claimed disabilities.  After securing any necessary authorization, obtain records from any identified providers.

3.  After completing the above development, schedule the Veteran for one or more appropriate VA examinations to determine the current nature and etiology of any abdominal disorders and gynecological disorders found to be present at any point during the appeal period (February 2010 to the present), including (but not limited to) acid reflux, HPV, cervical dysplasia and ovarian cysts.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

After a review of the claims file, including the lay statements provided by the Veteran, the examiner should identify any gynecological and/or abdominal disorders found to be present during the appeal period (February 2010 to the present).  

For each identified disorder, the examiner should state whether it is at least as likely as not that the disorder had its clinical onset during service or is otherwise related to an event, injury or disease incurred in service.  

In reaching his or her conclusions, the VA examiner should specifically review and consider the Veteran's lay statements concerning the onset of symptoms during service and her continuation of symptoms since that time; her STRs showing abnormal Pap test results and treatment for HPV and cervical dysplasia in service; the April 2010 VA examination; the October 2010 letter from the Veteran's treating provider concerning cervical insufficiency and HPV; the October 2010 radiology report showing several small follicular cysts on both ovaries; and the VA  medical records from 2013 and 2014 showing continuing abnormal test results.

The examination report must include a complete rationale for all opinions expressed, including if the examiner finds that the Veteran's diagnosed HPV and/or cervical dysplasia is not a disabling condition.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of her tension headache disorder.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should comment as to the impact of any medications taken by the Veteran to treat her headaches, to include the impact on her symptoms.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

5.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


